Citation Nr: 1760354	
Decision Date: 12/27/17    Archive Date: 01/02/18

DOCKET NO.  14-32 060	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Anchorage, Alaska


THE ISSUE

Entitlement to an effective date of November 1, 1989 for the payment of compensation of dependents. 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

C. Ryan, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1966 to October 1989.
 
This case arose to the Board of Veterans' Appeals (Board) from a rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Anchorage, Alaska.

The Veteran underwent an hearing with the undersigned Veterans Law Judge (VLJ) in August 2015.


FINDINGS OF FACT

The VA erred in not paying the Veteran for his dependents as of November 1, 1989.


CONCLUSION OF LAW

The Veteran's dependents have met the criteria for inclusion as dependents from November 1, 1989.


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran contends that his monthly disability award should have included his children and wife from November 1, 1989, the first date the Veteran was rated as 30 percent disabled. The Board agrees with the Veteran's claim.

A Veteran who is in receipt of disability compensation of 30 percent or more is entitled to an additional allowance for each dependent. 38 U.S.C.A. §§ 1115, 1134, 1135. Specific rates are provided for the Veteran's spouse and children. A child is defined as an unmarried person who is (i) under the age of 18 years; (ii) before the age of 18 years became permanently incapable of self support; or (iii) after attaining the age of 18 years and until completion of education or training, but not after attaining the age of 23 years, is pursuing a course of instruction at an approved educational institution. 38 U.S.C.A. § 101 (4)(A); 38 C.F.R. § 3.57 (a). The allowance is generally discontinued when a dependent child turns 18, or when the child turns 23 if she is enrolled in school. 38 C.F.R. §§ 3.503, 3.667.

The effective date of the award of any benefit or increase by reason of marriage or the birth/adoption of a child shall be the date of that event if proof is received by VA within a year from the date of marriage, birth or adoption. 38 U.S.C.A. 
§ 5110(n) (West 2014).

The law provides for a presumption of regularity with regard to processes and procedures throughout the VA administrative process. See generally, Marsh v. Nicholson, 19 Vet. App. 381, 386-87 (2005); Crain v. Principi, 17 Vet. App. 182, 186 (2003); Redding v. West, 13 Vet. App. 512, 515 (2000). Yet we recognize that the presumption of regularity is not absolute and may be rebutted by the submission of "clear evidence to the contrary." Warfield v. Gober, 10 Vet. App. 483, 486 (1997). In this regard, the Court has held that the question of whether clear evidence exists to rebut the presumption of regularity is a question of law. See Crain v. Principi, 17 Vet. App. 182, 188 (2003). An 'assertion of nonreceipt, standing alone, does not rebut the presumption of regularity in VA's mailing process.' Jones v. West, 12 Vet. App. 98, 102 (1998).

Clear evidence sufficient to rebut the presumption of regularity has been found when VA addressed communications to a wrong street name, wrong street number, or wrong zip code in circumstances indicating that such errors were consequential to delivery. See, e.g., Fluker v. Brown, 5 Vet. App. 296, 298 (1993) (finding the existence of clear evidence to rebut the presumption of regularity where the Board mailed a decision to '244 Allen St., East Montevallo, AL 35115' when the claimant's correct address was '244 Island St. East, Montevallo, AL 35115'); Piano v. Brown, 5 Vet. App. 25, 26-27 (1993) (per curiam order) (finding the existence of clear evidence to rebut the presumption of regularity where the Board mailed its decision to '2313 Isabela, Philippines' when the claimant's correct address was '3313 Isabela, Philippines').

If the Veteran succeeds in rebutting the presumption of regularity, the burden then shifts to VA to establish that regular administrative practices were, in fact, observed.  See Ashley v. Derwinski, 2 Vet. App. 307, 309 (1992); Butler v. Principi, 244 F.3d 1337, 1340 (Fed.Cir.2001) (the presumption of regularity allows courts to presume that what appears regular is regular, the burden shifting to the claimant to show the contrary); see also Baxter v. Principi, 17 Vet. App. 407, 410 (2004).

The facts of the case are as follows:

The Veteran submitted his original application for disability payments in October 23, 1989. In that application, he included the names of his two children and the name of his wife. The RO responded to the Veteran with two identical letters, one sent June 5 and one sent June 6, 1990, requesting birth certificates for his two sons and his marriage certificate. At the time, the Veteran was moving and did not receive either letter. There is no indication in the file that the RO ever sent the Veteran a final rating decision, including his final disability rating and indicating that he was being paid as a single person with no dependents. 

The Veteran was eventually found 30 percent disabled as of November 1, 1989, and when payments began, the Veteran trusted the RO's decision and assumed that his wife and children did not qualify for payments. Throughout the years, the Veteran continued to apply for compensation for an increase in his disabilities or for other disabilities. Moreover, the RO, from time to time, cancelled the Veteran's requested exams finding that he failed to show up, despite the fact that the Veteran had submitted correspondence to the RO asking for a rescheduling of the examination, prior to the examination, as he was unable to make the scheduled examination.

The Board notes there is no dispute as to whether or not the Veteran's sons and wife could receive compensation at the time the Veteran received his initial 30 percent rating, as his sons and wife were clearly considered dependents under the law. The only dispute is whether or not the Veteran properly submitted his application and, thus, could have received compensation.

Accordingly, the Board must decide whether or not the Veteran received the RO's request for his the birth certificates for his sons and the marriage certificate for his wife. The law provides for a presumption of regularity with regard to processes and procedures throughout the VA administrative process. See generally, Marsh v. Nicholson, 19 Vet. App. 381, 386-87 (2005); Crain v. Principi, 17 Vet. App. 182, 186 (2003); Redding v. West, 13 Vet. App. 512, 515 (2000). In order to overcome the presumption of regularity and shift the burden to VA to prove that the Veteran never receivd that form, the Veteran must submit "clear evidence" indicating that the federal employees erred in the handling of his file.  See Butler v. Principi, 244 F.3d 1337, 1340 (Fed. Cir. 2001) (presumption of regularity allows courts to presume that what appears regular is regular, the burden shifting to the claimant to show the contrary).

In this case, the Veteran has submitted clear evidence demonstrating that VA employees mishandled or committed errors in dealing with his file. There are documents missing from the Veteran's file (notably the first rating decision from the Veteran's October 1989 application); the VA has sent inaccurate information to the Veteran, and the VA has, on multiple occasions, inaccurately inputted data that the Veteran accurately and promptly submitted to the VA, most specifically, the Veteran's requests for rescheduling of examinations. Given the numerous errors the VA has inarguably committed pertaining to the Veteran's file, it is hard, if not impossible, to accurately assess the information in the file. Thus, the Board finds the Veteran has overcome the presumption of regularity and shifted the burden to the VA to prove that federal employees did not fail to send the Veteran the form for his wife and children. Given the VA's actions in regard to the Veteran's file, the Board finds the VA cannot prove that VA cannot prove that the form was properly sent to the Veteran.




ORDER

Entitlement to dependency pay as of November 1, 1989 is granted.



____________________________________________
BRADLEY W. HENNINGS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


